Title: To Thomas Jefferson from William John Coffee, 11 January 1824
From: Coffee, William John
To: Jefferson, Thomas

Honbl SirAlbany
January 11th 24.It is a long time since I have had, wat I may truly call the pleasure of any communication with you, I assure you sir—it would be very pleasing to know that you engoy the Blessings of good health, and as I have no other way but from your self would beg that Honor confered, should you hold willingness and time so cheape. I would also beg to be permited to ask the state of the university. hope by this time you are in full operation with professors and students and that your former Buildings are much improved by the, Rotunda, which of corse must be the cap of ornament to the whol site.—feeling an Intrest in its success and knowing the trouble. Care and anxiety that you have had Induces me to ask those questions which your kindness perhaps will favor me withSir with great Respects Your Obt. ServtWilliam John CoffeePlease to look on the other sideI meditate a visit to your Beautiful state in the fall of the coming summer for the purpose of Painting portraits to Pick up a few Dollars in that way it is wat I am middlingly acquainted with sufficiently well to ornament the walls of Houses in General. I also intend to give instructions in the art of Painting to those Ladyes and Gentlemen that may have a taste tha way—my greatest reasons is to git rid of this cold climate seven months winter allmost kils me and at the same time to repair Loss I have had, thease Last 18 months and as I am now all most a Lone man (having had a Daughter Married Lately which has allmost Brocken me up and in som Meseur stayes me in this country it is of little Concequence to wat Part I travel to could a small part of my time be filled up from the students of the University or a round that part perhaps you would oblige me with your good opinion.—It is a melancholy reflection that dependant man must be obliged to look out so far a head but so it is. I would also beg to trouble you for a Charlottesville Paper folded and sent to me too this City at which Place I must stay till the River opens which is now a Turnpike Road from one side to the other and 40 miles each way shall be in New York in midle of April